Opinion issued November 3, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00803-CV
                            ———————————
                       IN RE HIWOT DINKALE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Hiwot Dinkale, has filed a petition for writ of mandamus, challenging

the trial court’s rulings on motions to compel and a motion for continuance.*

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We

dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Hightower.




*
      The underlying case is Hiwot Dinkale v. 4M Pharmaceuticals, L.L.C., RX
      Compounding Solutions, L.L.C. d/b/a Pharmacare Plus Pharmacy, and Mohamed
      M. Mokbel, cause number 2018-56873, pending in the 334th District Court of Harris
      County, Texas, the Honorable Dawn Rogers presiding.